                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10
                                         MENTOR CAPITAL, INC., et al.,
                                  11                                                         Case No. 19-cv-03929-RS
                                                        Plaintiffs,
                                  12
Northern District of California




                                                  v.
 United States District Court




                                                                                             ORDER TO SHOW CAUSE RE
                                  13                                                         JURISDICTION
                                         G FARMALABS LIMITED, et al.,
                                  14
                                                        Defendants.
                                  15

                                  16

                                  17          Defendants removed this action from state court on grounds that the fourteenth “cause of

                                  18   action” set out in the complaint asserts “Civil RICO” as a basis for alleged liability. Although it

                                  19   appears likely the mere invocation of RICO suffices as a basis for removal jurisdiction, continued

                                  20   litigation of the case in this forum will not be appropriate in the event the RICO claim is not

                                  21   viable. See Carnegie–Mellon Univ. v. Cohill, 484 U.S. 343, 351 (1988) (“[I]n the usual case in

                                  22   which all federal-law claims are eliminated before trial, the balance of factors to be considered

                                  23   under the pendent jurisdiction doctrine-judicial economy, convenience, fairness, and comity-will

                                  24   point toward declining to exercise jurisdiction over the remaining state-law claims.”).

                                  25          The complaint here plainly sounds primarily in state law contract, with some possible

                                  26   closely related state law claims. The assertion of liability under RICO is pleaded conclusorily and

                                  27   without any clear connection to any factual allegations that would be necessary to set out a RICO

                                  28   claim. Accordingly, within seven court days of entry of this order, plaintiff shall either file a
                                   1   dismissal with prejudice of its claims under RICO, or shall set out in a brief not exceeding seven

                                   2   pages any reasons it may have that it believes it can plead a viable claim under the statute.

                                   3          Further briefing on the pending motions is hereby suspended. The hearings set for August

                                   4   29, 2019 and September 12, 2019 are vacated, pending further order.

                                   5

                                   6   IT IS SO ORDERED.

                                   7

                                   8   Dated: August 5, 2019

                                   9                                                    ______________________________________
                                                                                        RICHARD SEEBORG
                                  10                                                    United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                                                  CASE NO.   19-cv-03929-RS
                                                                                         2
